Citation Nr: 0319342	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for right otitis media, status post tympanoplasties, 
including tinnitus and right Eustachian tube dysfunction. 

2.  Entitlement to a disability evaluation in excess of zero 
percent for right sensorineural deafness.  


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant has had multiple periods of active duty for 
training and inactive duty for training with the Air Force 
Reserve and the Air National Guard.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in October 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(the RO) in Boston, Massachusetts.  

In November 2002, the appellant testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
appellant's VA claims folder.


REMAND

Prior to the initiation of the claims under appellate review, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal because VA has not yet 
notified the appellant of the VCAA.  This can no longer be 
done by the Board under the authority of its regulations.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).

The Board also notes that the VCAA specifically provides that 
the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  The notification must identify the records the 
Secretary is unable to obtain; explain the efforts that the 
Secretary made to obtain those records; and, describe any 
further action to be taken by the Secretary with respect to 
the claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record further reveals that the appellant and 
her representative have identified treatment records which 
are relevant to her claims.  In a January 2003 statement, the 
appellant's representative indicated that the appellant had 
an appointment with a specialist at the Massachusetts Eye and 
Ear for a consultation on Meniere's disease on February 7, 
2003.  The record further shows that the appellant had 
additional appointments at the VA medical center in Boston.  
The VA has not made an attempt to obtain such records.  
Pursuant to the VCAA, the Board finds that the RO should 
attempt to obtain and associate with the claims folder the 
treatment records in question.  

Review of the record reveals that the appellant and her 
representative submitted additional evidence to the Board.  
This evidence consists of VA treatment records from the VA 
medical facility in Boston, Massachusetts, dated from October 
2001 to December 2002, an August 2001 hearing examination by 
Dr. J.J., and medical information about ear diseases.  There 
is no indication in the claims file that the appellant waived 
the initial review of this evidence and preparation of a 
supplemental statement of the case.   

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) held that 38 C.F.R. § 19.9(a)(2) (2002) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  Thus, in accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board must remand the additional 
evidence to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the appellant of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The appellant should be contacted by 
the RO and requested to provide the 
address for Massachusetts Eye and Ear.  
After securing appropriate consent from 
the appellant, the RO should obtain 
copies of the appellant's treatment 
records, including the records of the 
February 2003 consultation, from the 
Massachusetts Eye and Ear.  The RO should 
obtain copies of the appellant's 
treatment records from the VA medical 
center in Boston, Massachusetts, showing 
treatment of her right ear disorder and 
hearing loss dated from December 2002.  
3.  The appellant should be afforded a VA 
medical examination by an Ear, Nose, and 
Throat specialist to determine the 
nature, extent, and severity of the 
service-connected right ear disorder.  
The appellant's VA claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should clarify the diagnosis of 
the right ear disorder.  The examiner 
should indicate whether the appellant has 
Meniere's Disease in the right ear.  The 
examiner should report all symptoms of 
the right ear disorder including whether 
the appellant experiences dizziness, 
staggering, tinnitus, vertigo, and 
cerebellar gait.  The examiner should 
report the frequency of the symptoms.  
All tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 30 percent for 
right otitis media, status post 
tympanoplasties, including tinnitus and 
right Eustachian tube dysfunction and 
entitlement to a disability evaluation in 
excess of zero percent for right 
sensorineural deafness.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the appellant 
and her attorney.  The appellant and her 
attorney should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



